UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: A.H. ROBINS COMPANY,
INCORPORATED,
Debtor.

ANNA M. GALARNEAU, DS-236042,                                       No. 96-2587
Claimant-Appellant,

v.

DALKON SHIELD CLAIMANTS TRUST,
Trust-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-85-1307-R)

Submitted: March 9, 1998

Decided: April 21, 1998

Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Anna M. Galarneau, Appellant Pro Se. Melody Gunter Foster,
DALKON SHIELD CLAIMANTS TRUST, Richmond, Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Anna Galarneau, a disappointed Dalkon Shield Claimant, appeals
the district court's order denying her motion to set aside an alternative
dispute resolution (ADR) decision. We vacate the district court's
order with instructions that the district court remand the matter to the
ADR referee for further proceedings.

The Debtor's Sixth Amended and Restated Plan of Reorganization
established a trust fund to compensate persons injured by the Dalkon
Shield intrauterine device. To resolve a claim, a Dalkon Shield Claim-
ant must follow procedures set forth in a document called the Claims
Resolution Facility (CRF). Under the CRF, claimants have several
options to resolve their claims. A claimant choosing Option 3 may be
eligible upon proper proof to receive more compensatory damages
than are available under Option 1 or Option 2. Once a claimant pro-
vides proper medical and other evidence, the Dalkon Shield Claim-
ants Trust (Trust) evaluates the claim and makes a settlement offer.
If the claimant rejects the offer, the claimant may choose to proceed
through In-Depth Review/Voluntary Settlement conference or other
voluntary ADR process under § E4 of the CRF.

After rejecting the Trust's two Option 3 offers, Galarneau elected
to proceed to ADR. Galarneau claimed at the hearing before the ref-
eree that she had suffered a miscarriage while using a Dalkon Shield.
The Trust submitted evidence showing that miscarriage is associated
with the Dalkon Shield only when an IUD-related infection is present,
and that there was no evidence that Galarneau had an infection. Fur-
ther, medical treatises that the Trust introduced showed a relatively
high rate of miscarriage in the general population. Although the ref-
eree found that this was "an extremely close and difficult case, in par-
ticular because of the claimant's obvious credibility," he concluded
that Galarneau had not shown that her miscarriage was causally

                     2
related to use of the Dalkon Shield. Following the referee's decision,
Galarneau moved in the district court to allow her the last settlement
offer the Trust had made. The district court denied her motion. This
appeal followed.

Pursuant to its discretionary authority under the Claimants Trust
Agreement, the Trust established Rules Governing Alternative Dis-
pute Resolution (Rules). Under the Rules, a presumption of causation
of injury by the Dalkon Shield arises upon proof that a woman used
a Dalkon Shield and that her injury is listed in Exhibit A to the CRF.
Upon introduction of evidence which supports a finding of the non-
existence of the presumed causation, however, the presumption is
rebutted. The ultimate burden of proving causation rests with the
claimant. See In re A.H. Robins Co. (Reichel v. Dalkon Shield Claim-
ants Trust), 109 F.2d 965, 968-69 (4th Cir. 1997).

Here, Galarneau was entitled to the presumption set forth in
Reichel. Because the referee did not apply the Reichel proof scheme,
we vacate the order of the district court and remand this case to the
district court. See Fairfax Covenant Church v. Fairfax County Sch.
Bd., 17 F.3d 703, 709 (4th Cir. 1994) (Judicial"decisions almost
always apply retroactively because they apply and interpret rules and
principles that governed the conduct of the parties at the time that the
controversy arose."). The district court in turn should remand the mat-
ter to the referee for consideration of the evidence in light of Reichel.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

VACATED AND REMANDED

                     3